Citation Nr: 1044931	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability. 

2.  Entitlement to service connection for a back or spine 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 
1968.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by the St. Petersburg, Florida 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).

The Veteran submitted a substantive appeal to the Board via VA 
Form 9, requesting to testify at the local RO office before a 
Veterans Law Judge.  The RO scheduled the Veteran for a February 
2007 hearing and the Veteran received notice of the scheduled 
hearing in January 2007; however, the Veteran did not appear, 
cancel, or reschedule the hearing.  Accordingly, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).

Additional evidence was received into the record in October 2010 
without prior RO consideration or waiver of RO consideration of 
the additional evidence.  However, as the additional evidence is 
not pertinent to the left hip claim adjudicated on the merits in 
this decision, there is no need to remand the case to the RO for 
consideration of the additional evidence.  See 38 C.F.R. § 
20.1304.  

The Board remanded this case in August 2008.  Regarding the issue 
of entitlement to service connection for a left hip disability, 
the Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  However, regarding the 
issue of entitlement to service connection for a back or spine 
disability, as there has not been substantial compliance with the 
remand directives, the appeal must be remanded again.  See 
Stegall, 11 Vet. App. at 268.

The issue of entitlement to service connection for a back or 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left hip disability was not incurred in the line of 
duty.


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 105, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.301, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in June 2003 and March 
2006 letters and the claim was readjudicated in a August 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, obtained VA outpatient 
treatment records and private treatment records, provided a VA 
examination, and assisted the Veteran in obtaining evidence.  In 
a May 2007 statement, the Veteran requested the investigation 
report or notes written by the Marine Officer who interviewed him 
following the September 1967 motor vehicle accident.  In a July 
2007 response to the Veteran, the National Personnel Records 
Center (NPRC) indicated that the injury report the Veteran 
requested was not found in the record.  Thus, the record reflects 
the document requested by the Veteran is not available.      
  
The Veteran's service personnel records were received in October 
2010 and not considered by the RO.  See 38 C.F.R. § 20.1304.  
However, the Board finds that the additional evidence is not 
pertinent to the left hip claim, as it does not demonstrate any 
findings of line of duty or willful misconduct and merely shows 
what has previously been considered by the RO; that the Veteran 
was admitted to the hospital in September 1967 for a dislocated 
hip, chest contusion, and back injury.  Therefore, there is no 
need to remand the case to the RO for consideration of the 
additional evidence.  See Id.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

Discussion

The Veteran contends he sustained his current left hip disability 
in a motor vehicle accident during service in September 1967.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

No compensation shall be paid if the disability resulting from 
injury or disease in service is a result of the Veteran's own 
willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 
105, 1110.  Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in line 
of duty, and not the result of the Veteran's own willful 
misconduct.  38 C.F.R. § 3.301. 

"In line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct.  A service department finding 
that injury, disease or death incurred in the line of duty will 
be binding on the Department of Veterans Affairs unless it is 
patently inconsistent with the requirements of laws administered 
by the Department of Veterans Affairs.  38 C.F.R. § 3.1(m).  

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  An action will be willful 
misconduct if it involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative unless 
it is the proximate cause of injury, disease or death.  A service 
department finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans Affairs 
unless it is patently inconsistent with the facts and the 
requirements of laws administered by the Department of Veterans 
Affairs.  38 C.F.R. § 3.1(n).

The Veteran's August 1966 induction physical examination is 
negative for complaints, treatment, or a diagnosis of a left hip 
condition.  Service treatment records demonstrate that as a 
result of the September 1967 motor vehicle accident, the Veteran 
sustained a dislocated left hip and was subsequently put on 
physical profile (limited duty) for six months.  See September 
1967 and April 1968 service treatment records.  An April 1968 
record shows that after six months of limited duty, the Veteran 
is without any complaints, reporting his left hip feels 100 
percent; x-rays are negative and the Veteran has excellent 
strength and full range of motion.  The Veteran's August 1968 
RFAD examination is negative for complaints, treatment, or a 
diagnosis of a left hip condition.  
 
Post-service medical evidence includes the report of January 2009 
VA examination which included the examiner's opinion that the 
Veteran's current left hip condition is most likely cause by the 
motor vehicle accident in September 1967.   

At issue is whether the condition was incurred in the line of 
duty.  

Service treatment records include several records addressing line 
of duty.  An October 2, 1967 Report of Medical Treatment, 
includes the reporting officer's notation that the Veteran's 
injuries from the motor vehicle accident were in line of duty.  

In an October 26, 1967, memorandum from the Judge Advocate 
General (JAG), the details of the accident and subsequent medical 
treatment are reported.  It is noted that the Veteran was injured 
when the car in which he was riding went out of control.  It was 
also noted that the Veteran knew the driver and knew that he 
drove recklessly.  On the day of the accident, the driver had 
been drinking.  He had driven recklessly and the Veteran had 
several opportunities to leave the car.  It was further noted 
that one who voluntarily exposes himself to the risk of riding 
with an obviously incompetent drive is guilty of reckless 
misconduct.  In consonance with the opinions of the investigating 
officer and prior reviewing authorities, the JAG concluded that 
the Veteran's injuries were not incurred in the line of duty and 
were the result of his misconduct.  

A November 13, 1967, Medical Board Report detailed the date of 
initial injury, primary diagnosis, origin of injury, present 
condition, and indicated disposition.  In the "Origin" portion 
of the form, marks to "not due to own misconduct" and 
"incurred in line of duty" are crossed out and marks to "due 
to own misconduct" and "not incurred in line of duty" are made 
in pen, with initials of one of the undersigned Members of the 
Medical Board.  

The Board finds that the inconsistency brought about by the hand-
written change on the front page of the Medical Board report is 
clarified by subsequent endorsements made on the back of that 
report.  A December 1967 second endorsement indicated concurrence 
with the report.  More importantly, a March 1968 Third 
Endorsement included the specific finding that that the Veteran's 
injuries were determined to have been "incurred not in the line 
of duty and were the result of his own misconduct by JAG."  

The evidence includes a Report of Medical Treatment which 
concluded the injuries were incurred in the line of duty and the 
JAG and Medical Board reports which concluded that the Veteran's 
injuries were not incurred in the line of duty.  The Board finds 
the JAG and Medical Board reports determinative because they were 
prepared in response to and with consideration of the earlier 
Report of Medical Treatment and included numerous endorsements 
and detailed consideration of the facts.  

The Board notes the July 2008 statement from the Veteran's 
representative indicating that rating action on appeal was based 
on an "undated" document, which is the "only evidence of any 
misconduct by this veteran."  He further notes that the document 
is signed by an individual who endorsed the substantive 
conclusions of the line of duty determination and argues with the 
process by which JAG officers review legal investigations.  The 
Veteran's representative states that only commanders endorse line 
of duty findings and until the findings are approved by the 
commander, there is no finding of misconduct and the presumption 
of line of duty still applies.  

The Board notes that the "undated" document the Veteran's 
representative refers to is the October 1967 JAG memorandum; the 
date is clearly indicated in the top right corner of the 
document.  As detailed above, that document included several 
subsequent endorsements as it was processed and the conclusion 
was clearly supported.     


Accordingly, the Veteran's claim for direct service connection is 
not warranted, as his left hip condition was not incurred in line 
of duty.  As the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).    


ORDER

Service connection for residuals of a left hip disability is 
denied.


REMAND

When the Board last reviewed the Veteran's appeal it noted the 
Veteran has a current back disability and service treatment 
records show he sustained injuries in the September 1967 motor 
vehicle accident, including a back contusion.  Private medical 
opinions dated in 2005 related the Veteran's current back 
disorder to the in-service motor vehicle accident.  

The Veteran was afforded a VA examination in January 2009 in 
connection with his back claim in order to clarify his diagnosis 
and obtain a medical opinion as to the etiology of his current 
disorder; however, the opinion is inadequate.  The examiner 
diagnosed degenerative joint disease of the cervical, thoracic, 
and lumbar spine, opining that the Veteran's current degenerative 
joint disease of the entire spine is most likely caused by the 
motor vehicle accident and active duty service.  In providing the 
opinion, the examiner suggests the Veteran incurred another in-
service injury in addition to the injuries sustained in the motor 
vehicle accident, as he also relates the Veteran's current back 
disabilities to active duty service.  As noted, it has been 
determined that the injuries sustained in the motor vehicle 
accident in service were not incurred in the line of duty; 
however, a claimant is entitled to service connection for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  

The examination conducted to date is inadequate.  Once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, it must provide an adequate one or, at 
a minimum, notify the claimant why one will not or cannot be 
provided.  Accordingly, a new medical examination is necessary to 
make a determination in this case.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007). 

As there has not been substantial compliance with the remand 
directives, the appeal must be remanded again.  Stegall, 11 Vet. 
App. at 268.  On remand, the requested medical examination and 
opinion must be obtained and the AMC/RO should ensure that all 
requested development has been undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA 
examination to determine the current nature and 
likely etiology of any back conditions which 
may be present.  The claims folder should be 
made available to the examiner for review.  Any 
indicated evaluations, studies, and tests 
deemed to be necessary by the examiner should 
be accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file, particularly service treatment 
records and post-service treatment records, as 
well as the January 2009 VA examination. 

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

Is it at least as likely as not that any 
currently demonstrated back condition(s) is the 
result of active service or any incident 
therein or, in the alternative, had its onset 
in service?  In providing the opinion, the 
examiner should specifically comment on the 
Veteran's in-service motor vehicle accident, 
and to the extent possible provide an 
explanation as to whether the Veteran's current 
back condition(s) is related to the accident or 
another in-service injury.   

A rationale for all opinions expressed 
should be provided. 

2.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claim remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and afforded 
a reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


